SUMMARY ORDER
Plaintiff-Appellant Mark Simonetti appeals from a judgment of the United States District Court for the District of Connecticut (Janet C. Hall, Judge), granting the motion of Defendants-Appellees City of Bridgeport, Chief Wilbur Chapman, Lieutenant John Brenner, and Detective Paul Ortiz for summary judgment dismissal under Rule 56 of the Federal Rules of Civil Procedure. We assume the parties’ familiarity with the facts and the record of prior proceedings.
“We review a grant of summary judgment de novo, examining the evidence in the light most favorable to, and drawing all inferences in favor of, the non-movant.” Blackman v. New York City Transit Auth., 491 F.3d 95, 98 (2d Cir.2007). We have considered plaintiff-appellant’s arguments and find them to be without merit. Accordingly, for substantially the reasons set forth in the District Court’s decision, see Simonetti v. City of Bridgeport, No. 04 CV 1732, 2006 WL 3098764 (D.Conn. Oct. 31, 2006), and because the record demonstrates probable cause for Simonetti’s arrest, see Curley v. Village of Suffern, 268 F.3d 65, 70 (2d Cir.2001), the judgment of the District Court is AFFIRMED.